Citation Nr: 1710028	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is of record.  

This matter was previously before the Board in October 2014, when the previously denied claim for service connection was reopened and the issue remanded for additional development, which has been completed.  


FINDING OF FACT

A right ear hearing loss disability was not shown during service or within one year following discharge from service, and the most probative evidence indicates the current right ear hearing loss disability is not related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained and the    Veteran underwent a VA examination with an opinion being provided. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331,    1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in       § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from      date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater;           or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"[W]hen audiometric test results at a veteran's separation from service do not    meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of abnormal hearing.  Id. at 157.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that during his military service he encountered severe noise exposure, without protection, due to being stationed at a missile site as a security guard, resulting in his hearing loss of the right ear.  As an initial matter, the Board notes that the Veteran has a current right ear hearing loss disability.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether the condition is related to service.  
The Veteran's service personnel records indicate that he served as a military police officer and received Marksman Qualification Badges (M-16 and .45 Cal. Pistol).  He reports that he was regularly exposed to high noise levels during service.  The Board finds that the Veteran's description of his noise exposure is credible and consistent with his circumstances of service.  

The Veteran's service treatment records include a January 1979 enlistment audiogram which showed pure tone thresholds of 5, 5, 20, 15 and 20 decibels in   the right ear at 500, 1000, 2000, 3000 and 4000 Hertz (specified frequencies).  His pure tone threshold at 6000 Hertz was 40 decibels.  Although the examiner made a note that the Veteran had bilateral high frequency hearing loss, these findings do not reflect a hearing loss disability in the right ear pursuant to 38 C.F.R. § 3.385, and the Board is required, pursuant to McKinney v. McDonald, 28 Vet. App. 15, 25 (2016), to find the Veteran sound at entrance in the right ear as his right ear hearing loss was not disabling.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

Upon separation, the Veteran's October 1982 audiogram showed pure tone thresholds of 15, 15, 25, 25, and 25 decibels in the right ear at the specified frequencies.  His pure tone threshold at 6000 Hertz was 45 decibels. The service audiograms do not reflect hearing loss in the right ear rising to the level of a disability in accordance with 38 C.F.R. § 3.385.  Moreover, there is no competent evidence of right ear hearing loss disability within one year following discharge from service.  Thus, competent evidence linking the current condition with service is required to establish service connection.  

VA treatment records from September 2008 to March 2010 note that the Veteran suffers from bilateral hearing loss.  A September 2009 treatment report notes        that the Veteran received an audiology examination that revealed moderate to moderately severe sensorineural hearing loss.

The Veteran first underwent VA audiology examination for his claim in March 2010 where he was diagnosed with sensorineural hearing loss of the right ear.  The March 2010 audiogram revealed pure tone thresholds of 15, 25, 40, 50, and 55 at the specified frequencies.  The examiner opined that as to the right ear, the Veteran's hearing loss was not due to military service as the changes in hearing thresholds from enlistment to separation only showed a 5 decibel change, which is within the test-retest variability.  

The Veteran submitted a September 2013 nexus statement linking his hearing loss to his military police duties.  However, there is no indication of the declarant's qualifications to make such a connection in that it appears to list his degree as "H.A.S.", suggesting the declarant is possibly a hearing aid specialist, rather than  an audiologist or medical doctor.  Further, the rationale provided was insufficient   as it did not explain why the Veteran's current hearing loss is related to his military service.  Accordingly, even assuming for the sake of argument that the declarant's "H.A.S." degree renders him qualified to opine on hearing loss medical matters, the Board finds the opinion is not probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge   and skill in analyzing the medical data).

Another VA opinion was sought as the October 1982 separation examination revealed a 10 decibel shift at 500, 1000, and 3000 Hertz since service entry, rather than 5 decibels as noted by the prior VA examiner.  The Veteran underwent a       VA examination for his right ear hearing loss in December 2014, which revealed pure tone thresholds of 20, 40, 50, 55, and 60 at the specified frequencies.  The December 2014 examiner opined that the Veteran's right ear hearing loss was      less likely than not a result of the Veteran's military service, to include his noise exposure therein.  The examiner explained that the Veteran's service treatment records revealed normal hearing within the specified frequencies in the right ear       at enlistment and upon separation from service and there were no significant threshold shifts noted from 1000-4000 Hertz at separation in the right ear.  The examiner stated that a change in hearing is a significant change greater than normal measurement (i.e. greater than a 10 decibel hearing loss) and VA will concede any change of 15 decibels or more at any frequency between 1000-4000 Hertz.  The examiner also cited to a study by the Institute of Medicine which concluded          that, based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed onset hearing loss.  The Institute of Medicine did not rule out that delayed onset might exist, but because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss, there was no reasonable basis for delayed onset hearing loss.  As this opinion was provided following examination of the Veteran and thorough review of the claims file, and included a detailed rationale that cited to medical literature, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is       the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran asserts that his right ear hearing loss arose in service or is related   to noise exposure in service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the presence of a hearing loss disability and the etiology of such require medical testing and expertise to determine.  The Board finds the audiometric testing in service and the opinion         of the December 2014 VA examiner to be significantly more probative weight than the Veteran's lay assertions as to the onset and etiology of his current hearing loss disability.  With regard to continuity, while the Veteran may have subjectively noticed hearing loss during and since service, the salient question for hearing loss claims is whether it rises to the level of disability, not the mere presence of it.  Indeed, the Veteran actually had some hearing loss at 6000 Hertz in the right ear when he entered service.  While the Veteran is competent to describe his subjective symptoms of hearing loss, he is not competent to diagnose a hearing loss disability or to attribute such loss to certain frequencies.  As noted above, there is no competent evidence showing hearing loss to a disabling degree for VA purposes at any time prior to September 2009, approximately 26 years after service.  

In sum, the preponderance of the competent and probative evidence indicates that the Veteran did not have a right ear hearing loss disability consistent with 38 C.F.R. § 3.385 in service or for many years thereafter, and that his current right ear hearing loss disability is not related to military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and service connection for right ear hearing loss is denied. 

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for hearing loss of the right ear is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


